Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin ( 20180219400).


    PNG
    media_image1.png
    566
    486
    media_image1.png
    Greyscale

 	With respect to claim 1, figures 1-12 of Jin (US 20180219400) discloses a magnetic shielding sheet (120) comprising: a magnetic sheet  (121, 122 consisting 111a-c and 110) having a plate shape and made of a magnetic material including a metal component (metal components as per 0077 may include Ni—Zn sheet, MN—An sheet Fe based Co based or Fe—Si—Al based); and a cover member (130 housing or protective film 125) configured to cover an entire surface of the magnetic sheet to prevent the surface of the magnetic sheet from being externally exposed.
 	With respect to claim 2, Jin discloses a magnetic shielding sheet of claim 1, wherein the cover member is a protective film (125).

 	With respect to claim 4, Jin discloses the magnetic shielding sheet of claim 1, wherein the magnetic sheet is a thin ribbon sheet including at least one selected from an amorphous alloy and a nanocrystalline alloy (see [0077] disclosing nanocrystal alloy and [0082]).
  	With respect to claim 5, Jin discloses the magnetic shielding sheet of claim 4, wherein the magnetic sheet is a multilayer sheet in which a plurality of ribbon sheets (see [0082-0083] disclosing stacking a plurality of ribbon sheets 123a-123c) are stacked as multiple layers through an adhesive layer  ( adhesive member 123d) .
 	With respect to claim 6, Jin discloses the magnetic shielding sheet of claim 1, wherein the magnetic sheet is a sheet which is flake-treated and divided into a plurality of fine pieces ([0083] discloses the division of fine pieces so as to suppress the generation of eddy current).
 	 With respect to claim 10, Jin discloses a wireless power transfer module comprising:
an antenna unit (110) including at least one wireless power transfer antenna (111) for wireless power transmission; and a magnetic shielding sheet (120)attached to one surface of the antenna unit through an adhesive layer (123d) so as to shield a magnetic field generated in the antenna unit wherein the magnetic shielding sheet includes: a magnetic sheet (121, 122 consisting 111a-c and 110) having a plate shape and made of a magnetic material including a metal component (metal components as per 0077 may include Ni—Zn sheet, MN—An sheet Fe based Co based or Fe—Si—Al based); and a cover member (130 or 125 ) configured to cover an entire surface of the magnetic sheet to prevent the surface of the magnetic sheet from being externally exposed.


 	With respect to claim 12, figures 1-12 disclose the wireless power transfer module of claim 11, wherein the magnetic shielding sheet has a size that is relatively greater than that of the circuit board.
	With respect to claim 13, figures 1-12 disclose the wireless power transfer module of claim 10, wherein the wireless power transfer module is a wireless power reception module embedded in a portable terminal.
	With respect to claim 14, figures 1-12 disclose the magnetic shielding sheet of claim 10, wherein the cover member is a protective film (125).
	With respect to claim 15, figures 1-12 disclose the magnetic shielding sheet of claim 10, wherein the cover member (125 see figure 12)includes a first cover member configured to cover an upper surface and side surfaces of the magnetic sheet and a second cover member configured to cover a lower surface of the magnetic sheet.
 	With respect to claim 16, figures 1-12 disclose the magnetic shielding sheet of claim 10, wherein the magnetic sheet is a thin ribbon sheet including at least one selected from an amorphous alloy and a nanocrystalline alloy. (see [0077] disclosing nanocrystal alloy and [0082]).
	With respect to claim 17, figures 1-12 disclose the magnetic shielding sheet of claim 16, wherein the magnetic sheet is a multilayer sheet in which a plurality of ribbon sheets (see [0082-0083] disclosing stacking a plurality of ribbon sheets 123a-123c) are stacked as multiple layers through an adhesive layer (123d).
	With respect to claim 18, figures 1-12 disclose the magnetic shielding sheet of claim 10, wherein the magnetic sheet is a sheet which is flake-treated and divided into a plurality of fine pieces. ([0083] discloses the division of fine pieces so as to suppress the generation of eddy current).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin ( 20180219400) in view of Sawa (US 20140049212).
 	With respect to claim 7, Jin discloses the magnetic shielding sheet of claim 6,  but fails to disclose wherein the plurality of fine pieces includes fine pieces having at least one side formed in a curved shape rather than a straight line.
 	Figures 1-12 of Sawa (US 20140049212) teach a magnetic shielding sheet (1) comprising: a magnetic sheet (1) having a plate shape and made of a magnetic material including a metal component (Fe-based microcrystalline alloy);  wherein the metallic sheet has one side formed in a curved shape 
 	It would have been obvious before the effective filing date of the claimed invention to use the teaching in Sawa in the invention in Jin so that the usability of the magnetic sheet 1 is improved. 

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claim 8, the prior art fails to suggest or disclose the magnetic shielding sheet of claim 7, wherein the number of the fine pieces having the at least one side formed in the curved shape is 50% or more of the total number of the plurality of fine pieces.  This range in not within the stated art.  Although the curvature is taught in Sawa, Sawa is not specific as to the percentages of the curvature as to the total number of the plurality of fine pieces.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842